Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-6, 9-13, 16-17, 20-23, 44 are allowed

Claim 1 is directed toward a computer-implemented method for peer exchange of data between injection systems comprising: 
storing, with at least one first injection system, a plurality of unique identifiers associated with a plurality of injection systems including the at least one first injection system, at least one second injection system, and at least one third injection system, wherein the plurality of injection systems includes a peer-to-peer network of injection systems formed by the plurality of injection systems implementing a virtual overlay network on top of a physical network topology; 
storing, with the at least one first injection system, a plurality of injection control data sets, wherein each unique identifier is associated with at least one injection control data set of the plurality of injection control data sets including parameters according to which an injection system associated with that unique identifier is configured to be programmed or configured to deliver fluid to a patient; 
determining, with the at least one first injection system, a first subset of the plurality of injection control data sets according to which the at least one first injection system is configured to control delivery of at least one fluid to a patient; 
providing, at the at least one first injection system, the first subset of the plurality of injection control data sets for selection of an injection control data set for use in delivering the at least one fluid to the patient with the at least one first injection system; 
modifying, with the at least one first injection system, the parameters of one or more injection control data sets of the plurality of injection control data sets, wherein the one or more injection control data sets are associated with a unique identifier associated with the at least one third injection system; 
in response to modifying the parameters of the one or more injection control datasets, with the at least one first injection system, storing the modified one or more injection control datasets including the modified parameters and deleting the existing one or more injection control data sets; and Amendment And Response to OA Dated Dec. 14, 2021 U.S. Application No.: 16/621,018 Attorney Docket No. BHC 179032.PCT-US Page 3 of 16
transmitting, with the at least one first injection system, the plurality of unique identifiers and the plurality of injection control data sets including the modified one or more injection control data sets to the at least one second injection system, 
wherein the at least one first injection system includes a first type of injection system, wherein the at least one second injection system includes a second type of injection system, and wherein the first type of injection system is different than the second type of injection system, wherein the at least one first injection system is configured to control delivery of the at least one fluid to the patient based on the first subset of the plurality of injection control data sets, wherein the at least one second injection system is configured to control delivery of one or more fluids to the patient based on a second subset of the plurality of injection control data sets, wherein the second subset includes at least one injection control data set different than the first subset, wherein the at least one first inj ection system cannot execute the at least one different injection control data set to control delivery of the at least one fluid to the patient based on the at least one different injection control data set, and wherein the at least one first injection system stores, in a data storage device local to the at least one first injection system, each injection control data set of the plurality of the injection control data sets including the at least one different injection control data set that the at least one first injection system cannot execute to control delivery of the at least one fluid to the patient.

For claim rejection under 35USC 101, the current invention recites “wherein the at least one first injection system is configured to control delivery of the at least one fluid to the patient based on the first subset of the plurality of injection control data sets, wherein the at least one second injection system is configured to control delivery of one or more fluids to the patient based on a second subset of the plurality of injection control data sets”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 
For claim rejection under 35 USC 103, Claim 1 closely relate to Tsoukalis (US. 20170258986A1) in view of Moubayed et al. (US. 20080071209A1 hereinafter Moubayed) and in view of Van Biljon et al. (US. 20120110651A1 hereinafter Biljon) and further in view of Drost (or US 20180147347 or WO 2016/196098 A1). Tsoukalis discloses An infusion pump system comprises a pump for infusing a drug into a patient, a storing unit for storing therapy data, drug data, protocol data, profile data, care type data. Moubayed discloses method and system for controlled infusion of therapeutic substances . Van Bilion discloses Access to resources in a cloud computing environment having a plurality of computing nodes is described. A group of users is defined within the cloud computing environment. Drost discloses Procedure-based programming for infusion pumps
 However, the combined  art does not disclose wherein the at least one first injection system includes a first type of injection system, wherein the at least one second injection system includes a second type of injection system, and wherein the first type of injection system is different than the second type of injection system, wherein the at least one first injection system is configured to control delivery of the at least one fluid to the patient based on the first subset of the plurality of injection control data sets, wherein the at least one second injection system is configured to control delivery of one or more fluids to the patient based on a second subset of the plurality of injection control data sets, wherein the second subset includes at least one injection control data set different than the first subset, wherein the at least one first injection system cannot execute the at least one different injection control data set to control delivery of the at least one fluid to the patient based on the at least one different injection control data set, and wherein the at least one first injection system stores, in a data storage device local to the at least one first injection system, each injection control data set of the plurality of the injection control data sets including the at least one different injection control data set that the at least one first injection system cannot execute to control delivery of the at least one fluid to the patient.
  
The foreign reference WO 2016/196098 A1 discloses methods and systems for configuring a plurality of infusion pumps according to a functional set. A method includes implementing a plurality of infusion pumps, each of the infusion pumps configured to administer medication to a patient, implementing a drug library, the drug library including at least one functional set defining a set of medications, receiving input data related to one of the at least one functional sets, obtaining a particular set of medications from the drug library corresponding to the input data, programming the plurality of infusion pumps according to the set of medications, and infusing the patient with the plurality of infusion pumps..   
However, the reference does not disclose wherein the at least one first injection system includes a first type of injection system, wherein the at least one second injection system includes a second type of injection system, and wherein the first type of injection system is different than the second type of injection system, wherein the at least one first injection system is configured to control delivery of the at least one fluid to the patient based on the first subset of the plurality of injection control data sets, wherein the at least one second injection system is configured to control delivery of one or more fluids to the patient based on a second subset of the plurality of injection control data sets, wherein the second subset includes at least one injection control data set different than the first subset, wherein the at least one first injection system cannot execute the at least one different injection control data set to control delivery of the at least one fluid to the patient based on the at least one different injection control data set, and wherein the at least one first injection system stores, in a data storage device local to the at least one first injection system, each injection control data set of the plurality of the injection control data sets including the at least one different injection control data set that the at least one first injection system cannot execute to control delivery of the at least one fluid to the patient.    
The NPL reference, “Percutaneous Medical Devices“ describes percutaneous devices such as catheters, infusion pumps, dental and orthopaedic implants are commonly used in medical treatments. However, these useful devices breach the skin barrier and increase bacterial infections resulting in morbidity and mortality. These infections are currently managed with treatments based on using antibiotics and antiseptics; however, such treatments have limited efficacy and duration, and increase the risk of developing antibiotic resistant bacteria. Infections associated with these devices could be prevented if the devices were effectively integrated with the surrounding epithelium, creating a strong seal between the epithelium and the device itself. 
The NPL reference does not disclose wherein the at least one first injection system includes a first type of injection system, wherein the at least one second injection system includes a second type of injection system, and wherein the first type of injection system is different than the second type of injection system, wherein the at least one first injection system is configured to control delivery of the at least one fluid to the patient based on the first subset of the plurality of injection control data sets, wherein the at least one second injection system is configured to control delivery of one or more fluids to the patient based on a second subset of the plurality of injection control data sets, wherein the second subset includes at least one injection control data set different than the first subset, wherein the at least one first injection system cannot execute the at least one different injection control data set to control delivery of the at least one fluid to the patient based on the at least one different injection control data set, and wherein the at least one first injection system stores, in a data storage device local to the at least one first injection system, each injection control data set of the plurality of the injection control data sets including the at least one different injection control data set that the at least one first injection system cannot execute to control delivery of the at least one fluid to the patient.    
Claims 2, 5-6, 9-11 are dependent from claim 1 and are allowed for the same reasons given above. 
Claims 12-13, 16-17, 20-22 incorporate all limitations of claims 1-2, 5-6, 9-11 and are allowed for the same reasons given above 
Claims 23, 44 incorporate all limitations of claims 1-2, 5-6, 9-11 and are allowed for the same reasons given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686